Citation Nr: 1736018	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to ischemic heart disease and/or as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for ischemic heart disease.

3.  Entitlement to an initial compensable rating for a bypass surgery scar.

4.  Entitlement to a rating in excess of 30 percent for subtotal thyroidectomy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1968 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, and to increased ratings for ischemic heart disease, a bypass surgery scar, and subtotal thyroidectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities alone prevented him from securing or following a substantially gainful occupation prior to August 28, 2015.



CONCLUSION OF LAW

The criteria for entitlement to TDIU are met prior to August 28, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In a September 2015 rating decision, the RO assigned a 100 percent rating for coronary artery disease effective August 28, 2015, and granted special monthly compensation (SMC) based on the need for regular aid and attendance pursuant to 38 U.S.C.A. § 1114(l).  The Board notes that the award of a 100 percent rating does not categorically render the question of TDIU moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU independent of the disability with a 100 percent rating.  In this case, however, the Veteran has been awarded SMC based on aid and attendance.  Therefore, the question of entitlement to SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the housebound rate.  Cf. 38 U.S.C.A. § 1114(l), 38 C.F.R. § 1114(s).

Prior to August 28, 2015, service connection was in effect for posttraumatic stress disorder (70 percent); coronary artery disease (30 percent); subtotal thyroidectomy (30 percent); residuals of stroke (10 percent); and a bypass surgery scar (0 percent).  His combined disability rating was 90 percent.  Hence, the Veteran's combined disability rating satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment prior to August 28, 2015.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  

In this case, the Veteran has an Associate's degree in Law and worked in construction for 35 years, most recently as a driller.  Although the Veteran's education was in law enforcement, he never worked in that field.  The January 2012 VA examiner opined that the Veteran was unable to work because of a stroke in December 2010.  He stated that the Veteran was limited to walking one block and standing for five minutes or less.  Service connection for residuals of a stroke was later granted in a September 2015 rating decision.  The Board finds this evidence has significant probative value and is the most persuasive evidence on the question of employability.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of entitlement to TDIU is warranted prior to August 28, 2015.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

Entitlement to TDIU prior to August 28, 2015, is granted, subject to the regulations governing the payment of monetary awards.



REMAND

VA treatment records indicate that the Veteran has been receiving ongoing care at Carrier Mills Nursing and Rehabilitation Center.  See July 2015 VA treatment record.  In July 2015, after he experienced an intraparenchymal hemorrhage, he was treated at Heartland Regional Hospital and transferred to Deaconess Hospital.  Another note indicates he was treated at Harrisburg Medical Center and then transferred to Deaconess Hospital.  To date, these treatment records have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that the AOJ can attempt to obtain them.  38 C.F.R. § 1.359(c)(1) (2016).

The Board also finds that an additional medical opinion is needed to make a determination on the Veteran's claim of service connection for hypertension.  The January 2012 VA examiner opined that the Veteran's hypertension was less likely than not caused by or the result of ischemic heart disease.  He did not provide an opinion as to whether ischemic heart disease aggravated the Veteran's hypertension.  He also did not provide an opinion as to whether the Veteran's hypertension is at least as likely as not due to herbicide exposure.  

The Board notes that the Veteran served in the Republic of Vietnam from July 1967 to July 1968 and is presumed to have been exposed to herbicide agents.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  In that regard, the National Academy of Sciences' (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

For these reasons, the Board finds that an additional VA medical opinion is necessary to address the Veteran's hypertension claim.

Regarding the Veteran's increased rating claims, the Board finds that additional VA examinations would be helpful in making determinations on these claims.  In September 2015, the Veteran was scheduled for a VA general medical examination; however, a note in the claims file indicates that he was unable to keep any appointments.  The most recent VA treatment records dated in 2015 indicate that he had an intracranial hemorrhage and was in a nursing home receiving palliative care.  While it is unclear whether he can attend any future VA examinations, the Board finds that he should be afforded the opportunity to do so.  If he is unable, a VA examiner should review the claims file, including updated treatment records, and render an opinion regarding the current severity of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disabilities, including Carrier Mills Nursing and Rehabilitation Center, Heartland Regional Hospital, Deaconess Hospital, and Harrisburg Medical Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any outstanding records, refer the claims file to the VA examiner who conducted the January 2012 VA examination for hypertension (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. If an examination is necessary, one must be provided.  A thorough explanation for any opinion must be provided, including the medical bases and principles underlying his/her opinion.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

The examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by his ischemic heart disease.


3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his ischemic heart disease, bypass surgery scar, and subtotal thyroidectomy.  
Access to the Veteran's electronic VA files must be made available to the examiner for review.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria. 

If the Veteran is unable to attend a VA examination, his claims file should be forwarded to a VA examiner for a medical opinion as to the current severity and manifestations of his coronary artery disease, surgery bypass surgery, and subtotal thyroidectomy, based on any updated treatment records that are obtained.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


